BRYAN SCHRODER
United States Attomey

ADAMALEXANDER
Assistant United States Attomey
Federal Building & U.S. Courthouse
222 West 7th Avenue, Room 253
Anchorage, Alaska 995 I 3-7567
Phone: (907) 211-5071
Fax: (907) 271-1500
Email : adam.alexander@usdoj.gov

Attomeys for Plaintiff


                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

 I.JNITED STATES OF AMERICA,                ) No. 3: I 8-cr-00076-SLG-DMS
                                            )
                        Plaintift           )
                                            )
                                              PLEA AGREEMENT
        vs.
                                            )
                                            )
 ROBERT WALLS       ,
                                            )
                        Defendant.          )
                                            )




              Unless the parties jointly inform the Court in writing of any
              additional agreements, this document in its entirety
              contains the terms of the plea agreement between the
              defendant and the United States. This agreement is limited
              to the District of Alaska; it does not bind other federal'
              state, or local prosecuting authorities.




      Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 1 of 23
I.     SUMMARY OF AGREEMENT, FEDERAL RULE OF CRIMINAL
       PROCEDURE II

       A.      Summary of Agreement

       The defendant agrees to plead guilty to the following count ofthe Indictment in

this case: Count:   I - Coercion   and enticement, in violation of 18 U.S.C. $ 2a22@). The

United States agrees to dismiss Counts Two and Three of the Indictment. The United

States agrees not to prosecute the defendant further for any other offense related to the

events that resulted in the charges contained in the Indictment, and recommend a

sentence at the low end   ofthe advisory guideline range      as adopted by the court.


       The defendant   will waive all rights to appeal the conviction and sentence imposed

under this agreement. The defendant      will   also waive all rights to collaterally attack the

conviction and sentence, except on the grounds of ineffective assistance ofcounsel or the

voluntariness of the plea.

       B.      Federal Rule of Criminal Procedure I I

       Unless the parties otherwise inform the Court in writing, Federal Rule of Criminal

Procedure I   l(cXlXA)   and (B)   will contol this   plea agreement. Thus, the defendant may

not withdraw from this agreement or the guilty plea if the Court rejects the parties'

sentencing recommendations at the sentencing hearing.




U.S. v. Robert Walls
3: I 8-cr-00076-5LG-DMS                    Page 2   of 23


       Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 2 of 23
II.       CHARGES, ELEMENTS, FACTUAL BASIS, STATUTORY PENALTIES
          AND OTHER MATTERS AFFECTING SENTENCE

          A.    Charges

                l.     The defendant agrees to plead guilty to the following count(s) of

                       the Indictment:

          Count 1: Coercion and enticement, a violation of 18 U.S.C. 5 2422(b).

          B.    Elements

          The elements ofthe charge in Count I to which the defendant is pleading guilty

are as follows:

                l.     The defendant used any means and facility of interstate of foreign

                       commerce within the special maritime and territorial jurisdiction;

                2.     to knowingly induce, entice, and coerce ajuvenile who he knew had

                       not attained the age of 18 years;

                3.     to engage in any sexual activity for which any person can be charged

                       with   a   criminal offense, to wit Sexual Exploitation of a Child,

                       Production of Child Pomography in violation of 18 U.S.C. 2251(a)

                       and (e) and Sexual abuse ofa minor in the second degree in violation

                       of Alaska Statute 11.41.436(aXl).

          C.    Factual Basis

          The defendant admits the truth of the allegations in Count     I of   the Indictment and

the tnrth of the following statement, and the parties stipulate that the Court may rely upon




U.S. v. Robert Walls
3: I   8-cr-00076-SLG-DMS                     Page 3   of 23


          Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 3 of 23
(but is not limited to) this statement to support the factual basis for the guilty plea and for

the imposition of the sentence:

          At the time of his arrest in this matter on July 17, 2018, the defendant was enlisted

in the United States Army, and was stationed at Joint Base Elmendorf-Richardson

(JBER) in Anchorage, Alaska. While stationed at JBER and residing in base housing in

the winter of2017 through early spring          of20l8, within the territorial jurisdiction ofthe

United States, the defendant used various instrumentalities of interstate commerce such

as the social media applications Instagram and Snapchat (using the aliases           KING

WALLS and BNCK WALLS respectively) to meet, groom, and entice female children

between the ages of 14 and 16 for the purpose of engaging in sexual activity, including

the production of child pomography images and videos depicting minors he enticed,

knowing their age, to engage in sexually explicit conduct as defined by l8 U.S.C. $ 2256,

including sexual intercourse and the lascivious display of the genitals. One of those

victims was identified as Juvenile A in the indictment. The defendant also engaged in

similar activity with two other children, described below as Juveniles         "8"   and   "C"

respectively. At the time ofthe offense conduct, the defendant was 26 years of age.

          l.     Juvenile C

          In January 2018, the Crimes Against Children Unit (CACU) of the Anchorage

Police Department (APD) received a report from Juvenile C's father that his fourteen

year-old child    -   Juvenile C   -   had been a runaway in December of 2017, and alleged that

during that time she had a sexual relationship with the defendant. APD CACU


U.S. v. Robert Walls
3: I   8-cr-00076-SLG-DMS                       Page 4   of 23


          Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 4 of 23
Detectives interviewed Juvenile C, who stated that she had met the defendant through a

mutual friend, and believed him to be "tuming 18" years ofage. Juvenile "C" described

talking with the defendant for four hours on the phone prior to beginning what she

believed to be a consensual sexual relationship with him. Juvenile "C" told detectives

that the defendant knew that she was 14 years old before having sexual intercourse with

her during the period in December of 2017 when she was a nrnaway. Juvenile           "C" did

not allege that the defendant produced any recorded video or images depicting their

sexual intercourse.

         2.    Juvenile B

        During the APD investigation ofthe defendant's exploitation ofJuvenile "C,"

detectives leamed that there was another victim ofthe defendant, identified as 15 year-

old Juvenile   "B".    Detectives interviewed Juvenile "B", who disclosed that she met and

communicated with the defendant on Snapchat in September of 2017, when she was 14

years   old. In those communications the defendant had lied about his      age and, as   with

Juvenile "C", claimed to be 18 years old.

        Juvenile "B" disclosed that the defendant had smuggled her onto base facilities for

the purpose of engaging in sexually explicit conduct, including sexual intercourse, in his

base housing. Juvenile     "B" described how on more than one occasion the defendant hid

her in the rear footwell of his vehicle, and pile his military   "stuff' over her to hide   her as

he drove on post. Juvenile     "B" further described how the defendant would smuggle her

through his first-floor bedroom window in order to avoid detection at the front door, and


U.S. v. Robert Walls
3: I 8-cr-00076-5LG-DMS                   Page 5 of 23



        Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 5 of 23
that they would subsequently engage in sexual intercourse in his barracks suite. Juvenile

"B" also described the defendant engaging in grooming behavior, such        as purchasing her

underclothing.

          At some point Juvenile "B" leamed that the defendant had not only lied to her

about his age, but also leamed about his relationship with Juvenile    "C" and that he had

potentially exposed Juvenile "C" to a sexually transmitted infection (STI). Detectives

later leamed that the defendant had tested positive for the same STI that Juvenile "C" had

been exposed to in the same time period.

          In February of2018, after the disclosures ofJuvenile "C" and "B," APD CACU

detectives executed search warrants related to the defendant on JBER in conjunction with

military investigators. The defendant was interviewed and admitted that he had met

Juveniles "B" and "C through Instagram or Snapchat, and that he had "hung out" with

both, but denied sexual intercourse      or knowing their actual age. The defendant   was not

arrested at that time, but investigators seized a number of items pursuant to the warrant,

including the defendant's vehicle, and a military identification instrument belonging to

another individual with a similar appearance. Investigators also interviewed service

members who knew the defendant, one of which advised that he or she had seen the

defendant with "underage" girls "countless" times on base.

          3.      Juvenile A

          In June of 2018. APD detectives leamed ofvet another victim of the defendant.

Juvenile    "A"   as charged   in the Indictment. Juvenile "A" was interviewed and disclosed


U.S. v. Robert Walls
3: I   8-cr-00076-SLG-DMS                    Page 6   of23


          Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 6 of 23
that the defendant had "added" her on Instagram and Snapchat in October or November

of     2017 , and that he had communicated       with her using both of those platforms. Just as

with Juveniles "C" and "B", the defendant lied to Juvenile "A" about his age, claiming to

be 19.     Juvenile              16 years   old at the time, and advised the defendant ofher true

age in November        2017. Investigators later confirmed that the defendant (using the alias

"kingwalls 07") had the following exchange using Instagram messaging in September

2017:.

          Kingwalls_07 asks how old she is and if she is 18.

          Juvenile    "A"   answers "Nooo lol I'm almost 17"

          Juvenile    "A" tells rhe defendant    he looks like he is about 20, and his reply is "Lol

           okay & yea 19 lol"

                    Juvenile   "A"   described that the defendant texted her that he was "homy"

and asked     if   she wanted to play a game     involving the distributing of intimate images.

The defendant sent Juvenile          "A"   images of his face, body, and erect penis, and solicited

child pomography images from Juvenile "A", including lascivious depictions ofher

genitalia.

           Juvenile   "A" disclosed further that they    began having sexual intercourse in

December      of20l7,       and that the defendant had "snuck" her onto the base and into his

housing for the purposes of engaging in sexual intercourse on approximately five

occasions over the following several months. The defendant iold Juvenile              "A"   that he


had an "open case" and that his car had been seized.



U.S. v. Robert Walls
3: I   8-cr-00076-5LC-DMS                        Page 7 of 23



           Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 7 of 23
       Investigators later served a search warrant on the Snapchat account belonging to

the defendant. A review of that account revealed video depictions of intercourse between

the defendant and Juvenile         "A" in his barracks residence   consistent with Juvenile   "A"'s

disclosure. That search also reviewed several additional potential victims whose identity

has not yet been established.

       D.       Statutory Penalties and Other Matters Affecting Sentence

                1.      Statutory Penalties

       The maximum statutory penalties applicable to the charges to which the defendant

is pleading   guilty, based on the facts to which the defendant will admit in support of the

guilty plea(s), are as lollows:

                Count   l:   I8   U.S.C.   S   2422(b) (Coercion and enticement)

                1) Mandatory       minimum 10 years' incarceration, maximum life

                imprisonment;

                2) Maximum $250,000 fine;

                3) Minimum five years of supervised release, maximum life; and

                4) $100 special assessment.

                2.      Other Matters Affecting Sentence

                        a.         Conditions Affecting the Defendant's Sentence

       The following conditions may also apply and affect the defendant's sentence: 1)

pursuant to Comment 7 of U.S.S.G. $ 5E1.2, the Court may impose an additional fine to

pay the costs to the govemment of any imprisonment and supervised release term; 2)



U.S. v. Robert Walls
3: I 8-cr-00076-5LG-DMS                           Page 8 of 23



       Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 8 of 23
pursuant to    l8 U.S.C.S 3612(I),   unless otherwise ordered, if the Court imposes a fine           of

more than $2,500, interest will be charged on the balance not paid within l5 days after

the judgment date; 3) upon violating any condition of supervised release, a further term

of imprisonment equal to the period of the supervised release may be imposed, with no

credit for the time already spent on supervised release; 4) the Court may order the

defendant to pay restitution pursuant         to the   18 U.S.C. $ 3663 and U.S.S.G. $ 5E1.1, and

if l8 U.S.C. $ 36634 (mandatory        restitution for certain crimes) applies, the Court shall

order the defendant to pay restitution.

                       b.       Payment of Special Assessment

          The defendant agrees to pay the entire special assessment in this case on the day

the Court imposes the sentence. All payments will be by check or money order, and are

to be delivered to the Clerk of Court, United States District Cowt,222 W. 7th Ave. Box

4, Rm. 229, Anchorage, AK 995         13 -7   564.

                       c.       Consequences of Felony Conviction

          Any person convicted ofa federal felony offense may lose or be denied federal

benefits including any grants, loans, licenses, food stamps, welfare or other forms             of

public assistance, as well as the right to own or possess any firearms, the right to vote, the

right to hold public office, and the right to sit on       a   jury. lf   applicable, any defendant who

is not a United States citizen may be subject to deportation fiom the United States

following conviction for    a   criminal offense, be denied citizenship, and not permitted to

retum to the United States unless the defendant specifically receives the prior approval              of


U.S. v. Robert Walls
3: I   8-cr-00076-SLG-DMS                      Page 9 of 23



          Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 9 of 23
the United States Attorney General. In some circumstances, upon conviction for a

criminal offense, any defendant who is a naturalized United States citizen may suffer

adverse immigration consequences, including but not limited to possible denaturalization.

          E.     Restitution

          The parties have no agreement on restitution. However, the defendant agrees that

his conduct is governed by the Mandatory Restitution Act pursuant to l8 U.S.C.

$   3663A(cXl)(A)(ii) and agrees to pay the full amount of restinrtion to all victims

affected by this offense, including, but not limited to, the victims covered in the factual

basis, victims covered in those counts to be dismissed as part ofthe plea agreement

pursuant to l8 U.S.C. $ 3663A(a)(3), and other victims as a result ofthe defendant's

conduct for the offenses charged in the lndictment.

          F.     Forfeiture

          The defendant admits the forfeiture allegation(s) of the tndictment in their entirety,

including any substitute asset and money judgment provisions, and that the defendant's

interest,   ifany, in the following properfy is subject to forfeiture to the United States: i.e.

properry constituting proceeds ofthe offense(s) of conviction, property facilitating the

offense(s) of conviction, or property involved in the offense(s) of conviction:

          The defendant agrees not to file a claim or withdraw any claim already filed to any

ofthe above referenced property in any forfeiture proceeding, administrative orjudicial,

which has been or may be initiated by the United States. This agreement does not affect




U.S. v. Robert Walls
3: I   8-cr-00076-SLG-DMS                   Page   l0 of   23



         Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 10 of 23
or limit the government's ability to initiate or complete any administrative or civil

forfeiture action. It does not affect any forfeiture action already completed.

          The defendant further waives the right to notice of any forfeiture proceeding

involving this property, agrees not to assist others in filing       a   claim to said property in any

forfeiture proceeding, and will take all steps as requested by the United States to pass

clear title to the above referenced property to the United States.

          G.     Sex Registration / DNA Testing

          Defendant understands that by pleading guilty, defendant will be required to

register as a sex offender upon his release from prison as a condition of supervised

release pursuant to     l8 U.S.C. $ 3583(d). Defendant         also understands that independent   of

supervised release, he     will be subject to federal and state sex offender registration

requirements, and that those requirements may apply throughout his               life. The defendant

understands that he shall keep his registration current, shall notify the state sex offender

registration agency or agencies ofany changes to defendant's name, place of residence,

employment, or student status, or other relevant information. Defendant shall comply

with requirements to periodically veri$ in person his sex offender registration

information. Defendant understands that he will be subject to possible federal and state

penalties for failure to comply with any such sex offender registration requirements.

Defendant further understands that, under l8 U.S.C. $ 4042(c), notice will be provided to

certain law enforcement agencies upon his release from confinement following

conviction. As     a   condition of supervised release, defendant shall initially register with


U.S. v. Robert Walls
3: I   8-cr-00076-SLG-DMS                    Page I   I of23


         Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 11 of 23
the state sex offender registration in Alaska, and shall also register with the state sex

offender registration agency in any state where defendant resides, is employed, works, or

is a student, as directed by the Probation Officer. The defendant shall comply with all

requirements of federal and state sex offender registration laws, including the

requirement to update his registration information. Defendant shall provide proof           of

registration to the Probation Officer within 72 hours of release from imprisonment.

IIL       ADVISORY UNITED STATES SENTENCING GUIDELINES, GUIDELINE
          APPLICATION AGREEMENTS, SENTENCING RECOMMENDATIONS

          A,      Advisory United States Sentencing Guidelines

          The Court must consult the advisory United States Sentencing Commission

Guidelines [U.S.S.G.] as well as the factors set forth in 18 U.S.C. $ 3553(a) when

considering the sentence to impose. The U.S.S.G. do not establish the statutory

maximum or minimum sentence applicable to the offense(s) to which the defendant is

pleading guilty. The U.S.S.G. are not mandatory and the Court is not bound to impose a

sentence recommended by the U.S.S.G.

          B.      GuidelineApplicationAgreements

          The parties agree that the following Specific Offense Characteristics apply:

          -    $2A3.1(bX2XB) (a victim between 12 and l6)

          -    $2A3   .   I   (bX6)(A) (knowing misrepresentation of the defendant's identity) and

               (B) (use of a computer or interactive computer service)




U.S. v. Robert Walls
3: I   8-cr-00076-SLG-DMS                         Page 12 of 23



         Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 12 of 23
                 l.       Acceptsnce of Responsibility

          If the United   States concludes that the defendant has satisfied the criteria set out   in

U.S.S.G. $ 3E1.1 and the applicable application notes, the United States agrees to

recommend the defendant for a two level downward adjustment for acceptance              of

responsibility and, if U.S.S.G. $ 3E1.1(b) applies, to move for the additional one level

adjustment for acceptance of responsibility. If, at any time prior to imposition of the

sentence, the United States concludes that the defendant has failed to fully satisfy the

criteria set out in U.S.S.G. $ 3E1.1, or has acted in a manner inconsistent with acceptance

of responsibility, the United States will not make or, if already made, will withdraw this

recommendation and motion.

          C.     SentencingRecommendations

          The United States Probation Office will prepare the defendant's pre-sentence

report in which it    will include a recommended calculation of      the defendant's sentence

range under the U.S.S.G. Both the United States and the defendant           will have the

opportunity to argue in support ofor in opposition to the guideline sentence range

calculation the U.S.P.O. recommends, as well as present evidence in support of their

respective sentencing arguments.

          The United States agrees to recommend a sentence at the low end of the advisory

guideline range as adopted by the court. The parties are free to recommend to the Court

their respective positions on the appropriate sentence to be imposed in this case based on

the stipulated facts set forth in Section II.C, any additional facts established at the


U.S. v. Robert Walls
3: I   8-cr-00076-5LG-DMS                    Page 13 of 23



         Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 13 of 23
imposition of sentence hearing, the applicable statutory penalty sections, the advisory

U.S.S.G., and the sentencing factors set forth in l8 U.S.C. $ 3553. The United States

agrees not to seek a sentence greater than the bottom of the applicable guideline range as

determined by the Court.

          D.     Conditions of Supervised Release

          The parties agree that the following Special Conditions of supervised release listed

below, in addition to any other Standard and Special Conditions, which the Court deems

appropriate, shall be applied in this case:

                 l.     PornographyProhibition

          The defendant shall not possess any obscene material, child pomography, child

erotica or nude images of minors. Any such material forurd in the defendant's possession

shall be considered contraband and may be confiscated by the probation officer.

                 2.     Sexual Disorders Treatment

          The defendant shall participate in a program of treatment for sexual disorders,

including periodic polygraph examinations, as directed by the probation officer. The

Court authorizes the release of the presentence report and available psychological

evaluations to the mental health provider, as approved by the probation officer.

                 3.     No Unsupervised Contact with Minors

          The defendant shall not have any unsupervised contact with any minor child,

unless the contact has been disclosed to and approved by the probation officer. In

determining whether to approve such contacts involving members of the defendant's


U.S. v. Robert Walls
3: I   8-cr-00076-SLG-DMS                 Page   l4 of 23


         Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 14 of 23
family, the probation officer shall determine if the defendant has notified the persons

having custody ofany such minors about his conviction in this case and the fact that he is

under supervision.     Ifthis notification   has been made, and   ifthe person having custody

consents to the contact, then this condition is not intended to prevent approval of the

contact.

              4.        Consent to Searches

       The defendant shall submit to the search by the probation officer of his person,

vehicle, office/business, residence, and property, including any computer systems and

Intemet enabled devices, whenever the probation officer had a reasonable suspicion that a

violation ofa condition of supervision or other unlawful conduct may have occurred or

be underway involving the defendant. Other law enforcement may assist as necessary.

The defendant shall submit to the seizure of contraband found by the probation officer.

The defendant shall wam other occupants the premises may be subject to searches.

              5.        Computer Monitoring

       The defendant shall consent, at the direction of the probation officer, to having

installed on his compute(s), cellular telephones, electronic devices, and any hardware or

software, systems to monitor his use of these items. Monitoring will occur on a random

and/or regular basis. The defendant      will wam other occupants ofthe existence ofthe

monitoring software placed on his computer(s), phones and electronic devices. To

promote the effectiveness of this monitoring, the defendant shall disclose in advance      of




U.S. v. Robert Walls
3: I 8-cr-00076-5LG-DMS                      Page 15 of 23



      Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 15 of 23
its use all cellular phones, electronic devices, computers, and any hardware to the

Probation Officer and may not access or use any undisclosed equipment.

              6.       Violations of Supervised Release

       The defendant understands that if he violates a condition of supervised release at

any time during the term of supervised release, the Court may revoke the term          of

supervised release and require the defendant to serve an additional period        of

imprisonment. The defendant also understands that if he commits any felony offense

under Chapter 109A, 110, or 117, or section 1201 or 1591 of the United States Code, the

Court shall revoke the term of supervised release and require the defendant to serve a

term of no less than five years imprisonment under l8 U.S.C. $ 3583(e)(3) and (k)

without regard to the exceptions contained therein.

IV.    ADDITIONAL AGREEMENTS BY UNITED STATES

       In exchange for the defendant's guilty plea and the Court's acceptance ofthe

defendant's plea and the terms of this agreement, the United States agrees that it will not

prosecute the defendant further for any other offense     -   now known   -   arising out of the

subject ofthe investigation related to the charges brought in the Indictment in this case

and the defendant's admissions set forth in Section II.C.

       Provided, however, if the defendant's guilty plea or sentence is/are rejected,

withdrawn, vacated, reversed, set aside, or modified, at any time, in any proceeding, for

any reurson, the United States   will be free to prosecute the defendant on all charges arising

out ofthe investigation of this case including any charges dismissed pursuant to the terms

of this agreemen! which charges will be automatically reinstated as well as for perjury
U.S. v. Robert Walls
3:   l8-cr-00076-SLG-DMS                  Page 16 of 23



       Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 16 of 23
and false statements. The defendant hereby agrees that he/she waives any defense that

the statute of limitations bars the prosecution of such a reinstated charge

v        WAIVER OF TRIAL RIGHTS, APPELLATE RIGHTS, COLLATERAL
         ATTACK RIGHTS, CLAIM FOR ATTORNEY FEES AND COSTS, AND
         RULE 410

         A.     Trial Rights

         Being aware of the following, the defendant waives these trial rights:

                   Ifpleading to an Information, the right to have the charges presented to

                   the grand jury prior to entering the guilty plea;

                   The right to a speedy and public trial   byjury on the factual    issues

                   establishing guilt or any fact affecting the mandatory minimum and

                   statutory penalties, and any issue affecting any interest in any assets

                   subject to forfeiture;

                   The right to object to the composition of the grand or trial jury;

                   The right to plead not guilty or to persist in that plea   if it has already

                   been made;

                   The right to be presumed innocent and not to suffer any criminal penalty

                   unless and until the defendant's guilt is established beyond a reasonable

                   doubt;

                   The right to be represented by counsel at trial and if necessary to have a

                   counsel appointed at public expense to represent the defendant at trial        -


U.S. v. Robert Walls
3:I   8-cr-00076-SLG-DMS                    Page 17 of 23



        Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 17 of 23
                    the defendant is not waiving the right to have counsel continue to

                    represent the defendant during the sentencing phase of this case;


                -   The right to confront and cross examine witnesses against the

                    defendant, and the right to subpoena witnesses to appear in the

                    defendant's behalf;

                -   The right to remain silent at   rial, with such silence not to be used

                    against the defendant, and the right to testiry in the defendant's own

                    behalf; and

                -   The right to contest the validity of any searches conducted on the

                    defendant's property or person.

          B.    Appellate Rights

          The defendant waives the right to appeal the conviction(s) resulting from the entry

of guilty plea to the charges set forth in this agreement. The defendant further agrees that

if the Court imposes    a sentence that does not exceed the statutory   maximum penalties    -
as set   forth in Section ILD above in this agreement, the defendant waives without

exception the right to appeal on all grounds contained in l8 U.S.C. $ 3742 the sentence

the Court imposes. The defendant understands that this waiver includes, but is not

limited to, forfeiture (ifapplicable), terms or conditions of probation (if applicable) or

supervised release, any fines or restitution, and any and all constitutional (or legal)

challenges to defendant's conviction(s) and guilty plea[s], including arguments that the

statute(s) to which defendant is pleading guilty (is/are) unconstitutional, and any and all


U.S. v. Robert Walls
3: I   8-cr-00076-5LG-DMS                 Page   l8 of23


         Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 18 of 23
claims that the statement of facts provided herein is insufficient to support defendant's

plea[s] of guilty.

          By waiving these rights, the defendant understands that the conviction(s) and

sentence the Court imposes     will be final. No other court will conduct appellate review of

the conviction(s) or the sentence.

          The defendant agrees that the appellate and collateral attack waivers contained

within this agreement will apply to any l8 U.S.C. $ 3582(c) modifications,        as   well   as   the

district court's decision to deny any such modification.

          Should the defendant file a notice of appeal in violation of this agreement, it     will

constitute a material breach of the agreement. The govemment is free to reinstate any

dismissed charges, and withdraw any motions for downward departures, or sentences

below the mandatory minimum made pursuant to l8 U.S.C. $ 3553(e).

          C.     Collateral Attack Rights

          The defendant agrees to waive all righa to collaterally attack the resulting

conviction(s) and/or sentence    -   including forfeiture (if applicable) oI terms or conditions

of probation (if applicable) or supervised release, and any fines or restitution   -   the Court

imposes. The only exceptions to this collateral attack waiver are as follows: 1) any

challenge to the conviction or sentence alleging ineffective assistance of counsel       -    based


on information not now known to the defendant and which, in the exercise ofreasonable

diligence, could not be known by the defendant at the time the Court imposes sentence;

and 2) a challenge to the voluntariness of the defendant's guilty plea.



U.S. v. Robert Walls
3: I   8-cr-00076-5LG-DMS                   Page 19 of 23



         Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 19 of 23
          D.     Claim for Attorney Fees and Costs

          Because this is a negotiated resolution ofthe case, the parties waive any claim for

the award of atlomey fees and costs from the other party.

          E.     Evidence Rule 410 and Fed. R. Crim. P. f f (f)

          By signing this agreement, the defendant admits the truth of the facts in the

Factual Basis portion ofthis agreement set forth in Section    II.C. The defendant agrees

that the statements made by him in signing this agreement shall be deemed usable and

admissible against the defendant as stipulations in any hearing, trial or sentencing that

may follow. The foregoing provision acts as a modification, and express waiver,         of

Federal Rule ofEvidence 410 and Federal Rule of Criminal Procedure           l1(f), and is

effective upon the defendant's in-court admission to the factual basis supporting the plea.

This provision applies regardless of whether the court accepts this plea agreement.

VL        ADEQUACYOFTHEAGREEMENT

          Punuant to Local Criminal Rule 1 1.2(d)(7) and (8), this plea agreement is

appropriate in that it conforms with the sentencing goals that would otherwise be

applicable to the defendant's case if the defendant had gone to trial and had been

convicted on all counts in the charging instrument.

VU.       THE DEFENDA}IT'S ACCEPTANCE OF THE TERMS OF THIS PLEA
          AGREEMENT

          I, Robert Walls, the defendant, affirm this document contains all of the

agreements made between       me    with the assistance of my attomey   -   and the United

States regarding my     plea. There are no other promises, assurances, or agreements the

U.S. v. Robert Walls
3: I   8-cr-00076-5LC-DMS                 Page 20   of 23


         Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 20 of 23
United States has made or entered into with me that have affected my decision to enter

any plea of guilty or to enter into this agreement.            If there   are any additional promises,

assurances, or agreements, United States and I            will jointly inform the Court in writing

before I enter my guilty plea.

          I understand that no one, including my attomey, can guarantee the outcome of my

case or what sentence the Court may impose              if I plead guilty. If anyone, including my

attomey, has done or said anyhing other than what is contained in this agreement, I                 will

inform the Court when I stand before it to enter my plea.

          I enter into this agreement understanding and agreeing that the conditions set forth

herein are obligatory and material to this agreement and that any failure on my part to

fulfill   these obligations   will constitute   a material breach     of this agreement. If I breach

this agreement, I agree the United States, in its sole discretion, may withdraw from this

agreement and may reinstate prosecution against me on any charges arising out ofthe

investigation in this matter. If my compliance with the terms of this plea agreement

becomes an issue, at an appropriate hearing, during which I agree any of my disclosures

will be admissible, the Court will determine whether or not I have violated the terms of

this agreement. I understand the govemment's burden to prove a breach will be by a

preponderance of the evidence.

          I understand the Court will ask me under an oath to answer questions about the

offense(s) to which I am pleading guilty and my understanding of this plea agreement'                    I




U.S. v. Roben Walls
3:I   8-cr-00076-SLG-DMS                        Page   2l of   23



          Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 21 of 23
understand that I may be prosecuted      ifl   make false statements or give false answers and

may suffer other consequences set forth in this agreernent.

       I have read this plea agreement carefully and understand it thoroughly. I know of

no reason why the court should find me incompetent to         enta into this agreement or to

enter my   plea I enter into this   agreement knowingly and    voluntarily. I undentand that

anything that I discuss with my attomey is privileged and confidential, and cannot be

revealed without my permission. Knowing this, I agree that this document will be filed

with the Court.

       I am fully satisfied with the representation given me by my attomey and am

prepared to repeat this statement at the time I stand before the Court and enter my    guilty

plea My attorney      and I have discussed all possible defenses to the charge to which I am

pleading guilty. My attorney has investigated my case and followed up on any

information and issues I have raised to my satisfaction. My attorney has taken the time to

fully explain the legal and factual issues involved in my     case to my satisfaction. We have

discussed the statute applicable to my offense and sentence as well as the possible effect

the U.S.S.G. may have on my sentence.

       Based on my complete understanding of this plea agreement, I therefore admit that

I am guilty of Count I - Coercion and enticemen! in violation of l8 U.S.C. $ 2422(b)       of
the Indictment and admit the forfeiture allegation of the Indictment in their entirety.




DATED: EOUA,III                                         fie,At^*fiil-e
                                                      noFgnrwarlS-
                                                      Defendant
U.S. v. Roben Walls
3: I 8-cr-0007GSLG-DMS                    Page 22 of 23




     Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 22 of 23
        As counsel for the defendant, I have conveyed all formal plea offers. I have
discussed the terms of this plea agreement with the defendant, have fully explained the
charge(s) to which the defendant is pleading guilty, the necessary elements thereto, all
possible defenses, and the consequences of a guilty plea to a felony. Based on these
discussions, I have no reason to doubt that the defendant is knowingly and voluntarily
entering into this agreement and entering a plea of guilty. I know of no reason to
question the defendant's competence to make these decisions. Ii prior to the imposition
of sentence, I become aware ofany reason to question the defendant's competency to
enter into this plea agreement or to enter a plea of guilty, I will immediately inform the
court.
                                                                    L
DATED:                  4
                                                 J       MCGRADY
                                                          for Robert Walls


       On behalfofthe United States, the following accepts the defendant's offer to plead
guilty under the terms of this plea agreement.


              3 /2.     /,,
                                                 (
DATED:
                                                      AN
                                                 United              enca
                                                 United States Attorney




U.S. v. Robert Walls
3:l t<r-00076-SLG-DMS                  Page 23 of 23




     Case 3:18-cr-00076-SLG Document 29 Filed 03/22/19 Page 23 of 23
